Citation Nr: 0205836	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-32 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation for 
adenocarcinoma of the prostate, status post radical 
prostatectomy, for the period prior to February 5, 1998.

(The issue of entitlement to an evaluation in excess of 40 
percent for adenocarcinoma of the prostate, status post 
radical prostatectomy, for the period on and subsequent to 
February 5, 1998, will be addressed by the Board in a 
separate decision).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from January 1955 to August 
1959 and September 1959 to January 1975.  This case came 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1997 rating decision by the Waco, Texas, Regional 
Office, which, in part, granted service connection and 
assigned a noncompensable evaluation for adenocarcinoma of 
the prostate, status post radical prostatectomy, ultimately 
effective November 7, 1996.  By a July 1998 rating decision, 
that Regional Office, in part, increased the evaluation for 
adenocarcinoma of the prostate, status post radical 
prostatectomy, from noncompensable to 40 percent, effective 
February 5, 1998 (and granted special monthly compensation 
for loss of use of a creative organ, effective November 7, 
1996).  Jurisdiction over the case was subsequently 
transferred to the San Juan, Commonwealth of Puerto Rico, 
Regional Office (RO).  

It is noted that while the case was in Texas the appellant 
selected the Texas Veterans Commission (TVC) as his 
representative.  That organization has no office in San Juan.  
The San Juan RO has, however, provided copies of all 
information sent to the veteran to the TVC.  That 
organization and the veteran were offered an opportunity to 
provide additional argument/evidence to the Board on the 
issues before us.  No additional evidence or argument has 
been provided.  In view of these facts, and in view of the 
partial grant as discussed below, the Board can proceed 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction, the Board has reframed the disability 
rating issue on appeal as entitlement to a compensable 
initial evaluation for adenocarcinoma of the prostate, status 
post radical prostatectomy, for the period prior to February 
5, 1998; and entitlement to an evaluation in excess of 40 
percent for adenocarcinoma of the prostate, status post 
radical prostatectomy, for the period on and subsequent to 
February 5, 1998.  See AB v. Brown, 6 Vet. App. 35 (1993).  

It should also be pointed out that said July 1998 rating 
decision granted service connection and assigned a 100 
percent evaluation for residuals of a cerebrovascular 
accident for the period from December 5, 1997 through June 
30, 1998, and a 10 percent evaluation for the period on and 
subsequent to July 1, 1998.  Although appellant expressed 
timely disagreement with that rating decision's evaluation 
assigned for residuals of a cerebrovascular accident, and a 
June 1999 Statement of the Case was provided him on said 
issue, the current record before the Board does not contain a 
substantive appeal.  As such, the Board has no jurisdiction 
of that issue.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001) and 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2001).  

Consequently, the Board construes the appellate issues as 
those delineated on the title page of this decision.  The 
Board will render a decision herein on the appellate issue of 
entitlement to a compensable initial evaluation for 
adenocarcinoma of the prostate, status post radical 
prostatectomy, for the period prior to February 5, 1998.  
Additionally, the Board will undertake further development on 
the remaining appellate issue of entitlement to an evaluation 
in excess of 40 percent for adenocarcinoma of the prostate, 
status post radical prostatectomy, for the period on and 
subsequent to February 5, 1998, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When the additional development 
is completed, the Board will provide notice as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After issuing 
the notice and reviewing appellant's response to the notice, 
the Board will prepare a separate decision addressing this 
remaining appellate issue.  


FINDINGS OF FACT

1.  In July 1995, appellant underwent a radical prostatectomy 
for adenocarcinoma of the prostate.  Postoperatively, the 
clinical records during the period in question prior to 
February 5, 1998 showed no metastases or recurrence of the 
prostate cancer, nor did he undergo 
radiotherapy/chemotherapy.  

2.  Appellant's service-connected adenocarcinoma of the 
prostate, status post radical prostatectomy, for the period 
prior to February 5, 1998, was manifested primarily by 
complaints of voiding dysfunction involving urinary frequency 
more nearly indicative of daytime voiding interval that was 
between one and two hours or an awakening to void three to 
four times per night.  

3.  The clinical evidence during the period in question did 
not indicate any significant renal dysfunction; voiding 
dysfunction that required the use of an appliance or the 
wearing of absorbent materials; voiding dysfunction that 
resulted in daytime voiding interval of less than one hour or 
awakening to void five or more times per night; voiding 
dysfunction that resulted in urinary retention requiring 
intermittent or continuous catheterization; or urinary tract 
infections that required drainage/hospitalizations or 
continuous intensive management.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 20 
percent, but no more, for appellant's service-connected 
adenocarcinoma of the prostate, status post radical 
prostatectomy, for the period prior to February 5, 1998, have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.115a and b, 
Codes 7527, 7528 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)), became law.  Also, 
regulations to implement that law were promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Under the Veterans Claims 
Assistance Act of 2000, new duty to assist provisions include 
requiring VA to provide examination or medical opinion when 
such examination or opinion is necessary to make a decision 
on a claim.  However, recent decisions rendered by the United 
States Court of Appeals for the Federal Circuit have held 
that Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does not 
apply retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002) 
and Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002).  Thus, since appellant's claim was obviously not final 
on November 9, 2000, it is possible that Section 3 of the 
Veterans Claims Assistance Act of 2000, dealing with notice 
and duty to assist requirements, is not applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed and no 
useful purpose would be served by remanding said disability 
rating appellate issue with directions to provide further 
assistance to appellant.  A comprehensive medical history and 
detailed findings with respect to the service-connected 
adenocarcinoma of the prostate, status post radical 
prostatectomy, for the pertinent period prior to February 5, 
1998 are documented in the medical evidence.  Although a VA 
genitourinary examination was not conducted during the 
pertinent period, there are VA hospitalization and outpatient 
treatment records associated with the claims folders that 
adequately describe the disability picture in question.  To 
obtain a current VA examination would serve no useful 
purpose, since the appellate issue involves the severity of 
the service-connected adenocarcinoma of the prostate, status 
post radical prostatectomy, for the pertinent period prior to 
February 5, 1998.  It does not appear that appellant has 
informed the VA of the existence of any available, specific 
competent evidence not already of record that might prove to 
be material concerning said appellate issue.  Additionally, 
appellant and his representative were issued a Statement of 
the Case and Supplemental Statement of the Case, which 
included relevant rating criteria and clinical evidence and a 
detailed explanation of the rationale for said adverse rating 
decision.  They have also been provided with communications 
from the RO concerning the VCAA and offering the opportunity 
to provide additional evidence and argument.

Thus, it is concluded that appellant and his representative 
had sufficient notice of the type of information and evidence 
needed to support said claim.  Therefore, the Board concludes 
that the duty to assist and notify as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it applies, has been 
satisfied with respect to said disability rating issue on 
appeal, particularly in light of the partial allowance of 
said issue by the Board's decision herein.  Accordingly, 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
adenocarcinoma of the prostate, status post radical 
prostatectomy, for the pertinent period prior to February 5, 
1998, in the context of the total history of that disability, 
particularly as it affected the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evidentiary record reveals that in July 1995, appellant 
underwent a radical prostatectomy for adenocarcinoma of the 
prostate.  The June-November 1995 VA hospitalization records 
reveal that due to an elevated serum prostate-specific 
antigen (PSA) test result of 5, a prostate biopsy was 
conducted and adenocarcinoma of the prostate was detected.  
Significantly, diagnostic studies conducted at that time 
determined that there was no evidence of metastatic disease; 
and a radical prostatectomy was performed without any 
postoperative radiotherapy/chemotherapy required.  

VA clinical records reveal that in October 1995, appellant 
reportedly was doing well.  Voiding was okay and no 
incontinence or hematuria was noted.  In July 1996, he 
complained of incomplete emptying of the bladder and urinary 
frequency.  Urinalyses in 1995, 1996, and 1997 were 
essentially unremarkable, except for elevated urobilirubin 
and blood in 1997.

An April 1997 rating decision granted service connection and 
assigned a noncompensable evaluation for adenocarcinoma of 
the prostate, status post radical prostatectomy, ultimately 
effective November 7, 1996 (which was the effective date of a 
liberalizing law establishing prostate cancer as a 
presumptive disease associated with herbicide exposure).  See 
38 U.S.C.A. § 1116 (West 1991); and 61 Fed. Reg. 57,589 
(1996); 38 C.F.R. § 3.309(e).  See also 38 U.S.C.A. 
§ 5110(g); and VAOPGCPREC 3-00 (Apr. 10, 2000).  

VA clinical records reveal that in August 1997, a PSA value 
was less than 0.1.  Appellant complained of urinary 
frequency.  No incontinence was noted.  Medication was 
prescribed for a urinary tract infection.  In October 1997, a 
history of a recent urinary tract infection that was now 
treated was noted.  He was voiding better without leakage.  A 
uroflowmetry study was conducted, which showed a maximum flow 
rate of 6.5 ml/s[econd] and 50 ml voided volume.  

Although in an October 1997 Substantive Appeal, appellant 
alleged that his urinary condition resulted in his voiding 5 
times per night with a very weak stream and required the 
wearing of "Pampers" "2 per day", there is no actual 
clinical evidence of record confirming that alleged frequency 
and severity.  Therefore, the Board discounts that written 
statement as unsubstantiated and not credible as to the 
severity of his genitourinary condition for the period in 
question.  As the Court stated in Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."

VA clinical records reveal that in January 1998, appellant 
complained of difficulty with starting/force of urination, 
but denied hematuria or incomplete control of urine.  It was 
noted that an October 1995 bone scan had not been suggestive 
of malignancy; that he had not received treatment for 
prostate cancer or related complications since his last 
visit; and that the condition was stable.  An endoscopic 
urologic examination revealed bladder erythema, but no 
stricture of the bladder neck.  

None of the clinical records dated prior to a February 5, 
1998 VA genitourinary examination in question (which was the 
primary basis for the 40 percent increased rating granted by 
a July 1998 rating decision) revealed any prostate cancer 
recurrence or metastases, nor did appellant undergo 
radiotherapy/chemotherapy.  

On February 5, 1998 VA genitourinary examination, appellant's 
medical history was summarized by a physician as follows:  In 
July 1995, he underwent radical retropubic prostatectomy with 
bilateral pelvic lymph node dissection after a prostate 
biopsy confirmed adenocarcinoma and a metastatic workup was 
negative; that his postoperative course was uneventful; that 
he was doing well; that during the past 6 months, he 
developed two urinary tract infections that were treated 
successfully; that a January 1998 cystoscopy revealed no 
evidence of stricture or anastomotic narrowing but showed 
chronic inflammatory changes in the bladder trigone; and that 
an intravenous pyelogram performed prior to the cystoscopy 
revealed no abnormalities.  His current complaints included 
urinary frequency about every 30 minutes and nocturia 8-10 
times, with very little voided and a sensation of the need to 
urinate again after he is finished; occasional burning 
sensation; and very poor urine stream.  There was no gross 
hematuria, dysuria, urgency, or urge incontinence.  Serum and 
urine laboratory studies were essentially unremarkable.  A 
PSA value was less than 0.21.  The impression was history of 
prostate carcinoma with irritative voiding symptoms of recent 
onset.

On February 11, 1998, bilateral retrograde urograms were 
conducted and revealed no stricture, dilation, or space 
occupying disease.  The ureters and calices were assessed as 
normal.  Additionally, a bladder biopsy was performed 
apparently due to a history of irritable voiding.  The 
pathologic findings included inflammation, but there were no 
malignant changes.  

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling.  
Following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, the disability is to be 
rated on residuals as voiding or renal dysfunction, whichever 
is predominant.  

Diagnostic Code 7527 provides that prostate gland injuries, 
infections, hypertrophy, and postoperative residuals will be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated 
based upon the particular condition involved, such as urine 
leakage, frequency, or obstructed voiding, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence.  

When voiding dysfunction requires the use of an appliance or 
the wearing of absorbent materials, the disability is rated 
based upon the frequency of need to change such appliances or 
pads.  When such changing is required less than 2 times a 
day, a 20 percent rating may be assigned; when such changing 
is required 2 to 4 times a day, a 40 percent disability 
rating may be assigned; when such changing is required more 
than 4 times per day, a 60 percent rating may be assigned.  
38 C.F.R. § 4.115a.  

When the predominant voiding dysfunction constitutes urinary 
frequency, a 40 percent rating may be assigned when the 
daytime voiding interval is less than one hour, or when the 
individual must awake to void five or more times per night.  
A 20 percent evaluation requires either a daytime voiding 
interval that is between one and two hours or an awakening to 
void three to four times per night.  A 10 percent evaluation 
requires either a daytime voiding interval between two and 
three hours or an awakening to void two times per night.  38 
C.F.R. § 4.115a.  

When the predominant voiding dysfunction constitutes 
obstructed voiding, a noncompensable rating may be assigned 
for obstructive symptomatology with or without stricture 
disease requiring dilation one to two times per year.  A 10 
percent evaluation requires marked symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) that is 
manifested by any one, or combination, of the following: (1) 
Post void residuals greater than 150 cubic centimeters (cc); 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc per second); (3) Recurrent urinary tract 
infections secondary to obstruction; or (4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  Urinary 
retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  38 C.F.R. 
§ 4.115a.  

Under 38 C.F.R. § 4.115a, urinary tract infection requiring 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management may be assigned a 
10 percent rating.  A 30 percent rating may be assigned for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management.  Where the urinary 
tract infection is manifested by poor renal function, the 
disability is rated as renal dysfunction.  

Since appellant's service-connected prostate cancer has not 
recurred or metastasized, the inactive prostate cancer 
postoperative residuals are evaluated under Diagnostic Code 
7528 either as renal or voiding dysfunction, whichever is 
predominant.  Because the aforementioned clinical evidence 
shows that the genitourinary symptoms during the period in 
question prior to February 5, 1998 predominantly involved 
urinary frequency/flow dysfunction, the Board is of the 
opinion that the more appropriate rating would be under 
voiding dysfunction as the more predominant manifestation of 
the service-connected prostate disability.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  In this regard, it should 
be reiterated that by a July 1998 rating decision, the 
Regional Office recognized that the service-connected 
prostate disability resulted in some functional loss that 
warranted compensation for the appellant, and granted special 
monthly compensation benefits for loss of use of a creative 
organ, effective November 7, 1996.  With resolution of all 
reasonable doubt in appellant's favor, it is the Board's 
opinion that his service-connected prostate disability has 
been shown to have resulted in additional functional loss 
during the period in question, particularly voiding 
dysfunction with urinary frequency, that more nearly 
approximated the criteria for a 20 percent schedular 
evaluation under 38 C.F.R. § 4.115a.  

However, an initial evaluation in excess of the 20 percent 
awarded by the Board in its decision herein is not warranted, 
because the aforementioned criteria set forth in 38 C.F.R. 
§ 4.115a for a higher evaluation have not been met or 
approximated.  Specifically, there is no competent, credible 
evidence during the period in question prior to February 5, 
1998 indicative of any significant renal dysfunction; voiding 
dysfunction that required the use of an appliance or the 
wearing of absorbent materials; voiding dysfunction that 
resulted in daytime voiding interval of less than one hour or 
awakening to void five or more times per night; voiding 
dysfunction that resulted in urinary retention requiring 
intermittent or continuous catheterization; or urinary tract 
infections that required drainage/hospitalizations or 
continuous intensive management.  See Codes 7527 and 7528; 
and 38 C.F.R. § 4.115a.  

Finally, the clinical evidence does not reflect that the 
service-connected prostate disability presented such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant an extraschedular 
evaluation for the period in question.  38 C.F.R. 
§ 3.321(b)(1).  



ORDER

A initial evaluation of 20 percent for adenocarcinoma of the 
prostate, status post radical prostatectomy, for the period 
prior to February 5, 1998, is granted, subject to the 
applicable regulatory criteria governing payment of monetary 
awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

